J-S91029-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
               v.                              :
                                               :
                                               :
    JAMES R HOCHSCHILD                         :
                                               :
                      Appellant                :   No. 683 MDA 2016

              Appeal from the Judgment of Sentence April 6, 2016
                In the Court of Common Pleas of Dauphin County
              Criminal Division at No(s): CP-22-CR-0001979-2003


BEFORE:      FORD ELLIOTT, P.J.E., RANSOM, J., and STEVENS, P.J.E.*

MEMORANDUM BY RANSOM, J.:                            FILED FEBRUARY 27, 2017

        This is an appeal from the judgment of sentence of twelve and one-

half to twenty-five years of incarceration imposed on April 6, 2016, following

revocation of James R. Hochschild’s probation. We affirm.

        On May 20, 2005, Appellant pleaded guilty to the following charges

underlying his offenses: two counts of criminal solicitation for each of the

following: (1) statutory sexual assault, (2) deviate sexual intercourse, (3)

aggravated indecent assault, (4) indecent assault, (5) indecent exposure,

and (6) corruption of minors, and one count of criminal use of a

communication facility.1
____________________________________________


*
    Former Justice specially assigned to the Superior Court.
1
  18 Pa.C.S. §§ 902(a), 3122.1(a)(1), 3125(a), 3126(a)(7), 3127(a),
6301(a)(1), 7512(a), respectively.
J-S91029-16



      The court ordered Appellant’s sentence to run concurrent with his

existing federal sentence with credit for time served, followed by ten years

of special state probation.    In addition, the court attached the following

conditions: maintain full-time employment, undergo individual counseling,

undergo   medical   or   psychiatric   treatment   when     required,    maintain

pharmacological treatment for OCD, depression and any other mental health

diagnosis, participate in sex offenders’ outpatient treatment, community

service, no computer usage without approval of the parole agent, and

undergo an evaluation for possible autism.

      In April 2015, Appellant was released from federal prison and placed

under supervision of a state parole officer. He attended court-ordered sex-

offender treatment and was living in a known sex-offender rooming house.

See Notes of Testimony (N.T.), 4/6/2016, at 7-8, 13-14.         As part of sex-

offender treatment, Appellant waived protection from self-incrimination and

agreed to limited confidentiality within the treatment setting.         See N.T.,

4/6/2016, at 27.    Appellant attended weekly, high-risk sex-offender group

sessions for an hour and one-half and weekly, individual treatment sessions

for one hour. See id. at 29.

      On May 11, 2015, Appellant told his parole officer that he had ordered

adult pornography for masturbation via his cable television service. See id.

at 9, 55-56. Given that this was “lapse” behavior, Appellant was instructed

to block any related, cable video services. See id. at 9.




                                       -2-
J-S91029-16



      In September 2015, Appellant admitted to his treatment provider that

he had been viewing child pornography on his cell phone and masturbated to

the images since May 2015.      Id. at 12, 34-35, 56.    He also admitted to

ongoing “masochistic behavior,” such as insertion of a coffee stirrer into his

urethra.   See id. at 35, 57.     Appellant was discharged from his court-

ordered individual and group treatment on September 29, 2015 “due to

dishonesty about or persistence in sexually deviant behavior or behavior that

places another person at risk for sexual abuse.” Id. at 36, 59. Appellant’s

failure to comply with treatment constituted “re-offense” behavior, which his

treatment provider was obligated to report to his probation officer. See id.

at 8-9, 35-36, 57-58.    The behavior included viewing child pornography,

reinforcing deviant sexual interest in children, exhibiting dishonesty within

treatment, and recidivist behavior. See id. Appellant also gave a written

statement regarding his admissions. See id. at 38.

      In April 2016, at the violation of probation hearing, the treatment

provider testified that Appellant’s statements were “a clear indication of his

high risk for re-offense and his need for containment along with some of the

masochistic behaviors and danger to himself and others.”        See id.    She

reported these as definite signs of relapse to Appellant’s probation officer

and that his failure to disclose information violated the rules of sex-offender

treatment. See id. at 12-13, 39, 43-45, 58. When Appellant went into the

parole office to meet with an officer, he was detained for public safety

reasons.    See id. at 13.      Following the hearing, the court revoked

                                     -3-
J-S91029-16



Appellant’s probation and sentenced him as described above.        See Order,

4/6/2016.

      Appellant timely filed a notice of appeal and Pa.R.A.P. 1925(b)

statement.   The revocation court filed a responsive opinion.   See Trial Ct.

Op., 8/9/2016.

      Appellant raises one issue for our review:

      Was not the imposition of an aggregate probation violation
      sentence of 12 ½ to [25] years’ incarceration, with a consecutive
      10 years’ probation, clearly unreasonable, so manifestly
      excessive as to constitute an abuse of discretion, and
      inconsistent with the protection of the public, the gravity of the
      offenses, and [Appellant’s] rehabilitative needs?

Appellant's Br. at 5.

      In his brief, Appellant contends that imposing consecutive sentences

on all four counts resulted in a sentence that was so manifestly excessive as

to constitute an abuse of discretion.     Appellant's Br. at 19.     Appellant

maintains that the court imposed a sentence greater than necessary to

protect the public. Id. at 20-21. Further, Appellant argues that the court

abused its discretion in imposing total confinement for mere technical

violations and in failing to consider his rehabilitative needs, as required by

42 Pa.C.S. § 9721. See id. These claims do not challenge the revocation of

Appellant’s probation.    Rather, Appellant challenges the discretionary

aspects of his sentence. See Commonwealth v. Crump, 995 A.2d 1280,

1282 (Pa. Super. 2010).



                                    -4-
J-S91029-16


     “Sentencing is a matter vested in the sound discretion of the

sentencing judge, and a sentence will not be disturbed on appeal absent a

manifest abuse of discretion.” Commonwealth v. Clarke, 70 A.3d 1281,

1287 (Pa. Super. 2013) (citation omitted). Appellant has no absolute right

to appeal the discretionary aspects of his sentence.       See 42 Pa.C.S. §

9781(b).   Instead, Appellant must petition this Court for permission to

appeal the discretionary aspects of his sentence. Id.

     As this Court has explained:

     To reach the merits of a discretionary sentencing issue, we
     conduct a four-part analysis to determine: (1) [W]hether
     appellant filed a timely notice of appeal, Pa.R.A.P. 902, 903; (2)
     whether the issue was properly preserved at sentencing or in a
     motion to reconsider and modify sentence, Pa.R.Crim.P. 720; (3)
     whether appellant's brief has a fatal defect, Pa.R.A.P. 2119(f);
     and (4) whether there is a substantial question that the sentence
     appealed from is not appropriate under the Sentencing Code[.]

Commonwealth v. Cook, 941 A.2d 7, 11 (Pa. Super. 2007); see also

Commonwealth v. Kalichak, 943 A.2d 285, 289 (Pa. Super. 2008)

(“[W]hen a court revokes probation and imposes a new sentence, a criminal

defendant needs to preserve challenges to the discretionary aspects of that

sentence either by objecting during the revocation sentencing or by filing a

post-sentence motion”).    In this case, Appellant filed a timely notice of

appeal and properly preserved his claims in a post-sentence motion.       See

Motion, 4/15/2016; Notice of Appeal, 4/22/2016.         Appellant’s brief also

contains a Pa.R.A.P. 2119(f) statement. Thus, we turn to address whether

the appeal presents a substantial question.

                                    -5-
J-S91029-16


      The determination of what constitutes a substantial question is

evaluated on a case-by-case basis. See Commonwealth v. Paul, 925 A.2d
825 (Pa. Super. 2009).

      A substantial question exits only when the appellant advances a
      colorable argument that the sentencing judge's actions were
      either: (1) inconsistent with a specific provision of the
      Sentencing Code; or (2) contrary to the fundamental norms
      which underlie the sentencing process.

Commonwealth v. Clarke, 70 A.3d 1281, 1286-87 (Pa. Super. 2013)

(internal citations and quotation marks omitted).

      In his rule Pa.R.A.P. 2119(f) statement, Appellant contends: (1) that

the sentence is “clearly unreasonable,” 42 Pa.C.S. § 9781(c)(2); (2) that the

imposition of consecutive sentences on four counts renders his sentence

manifestly excessive; (3) that the sentence was not consistent with the

protection     of   the   public,   gravity    of   the   offenses,   and   Appellant’s

rehabilitative needs; and (4) that the court imposed a sentence of total

confinement for technical violations of probation. See Appellant's Br. at 12-

15.

      Appellant’s first two claims do not establish a substantial question. In

the first, Appellant acknowledges that this new sentence is within the

sentencing guidelines but asserts the sentence is “clearly unreasonable.”

This claim does not establish a substantial question, as the guidelines are

inapplicable    following    revocation   of    probation.      Commonwealth         v.

Coolbaugh, 770 A.2d 788, 792 (Pa. Super. 2001) (citing Commonwealth


                                          -6-
J-S91029-16


v. Ware, 737 A.2d 251, 255 (Pa. Super. 1999), appeal denied, 747 A.2d
900 (Pa. 1999)); see 204 Pa. Code § 303.1(b).               “[U]pon sentencing

following a revocation of probation, the trial court is limited only by the

maximum sentence that it could have imposed originally at the time of the

probationary sentence.” Coolbaugh, 770 A.2d at 792.

      Second, Appellant claims that the imposition of consecutive terms of

incarceration renders his aggregate sentence manifestly excessive.          This

claim does not establish a substantial question.

      Long standing precedent of this Court recognizes that 42
      Pa.C.S.A. section 9721 affords the sentencing court discretion to
      impose its sentence concurrently or consecutively to other
      sentences being imposed at the same time or to sentences
      already imposed. Any challenge to the exercise of this discretion
      ordinarily does not raise a substantial question.

Commonwealth v. Pass, 914 A.2d 442, 446–47 (Pa. Super. 2006)

(quoting Commonwealth v. Marts, 889 A.2d 608, 612-13 (Pa. Super.

2005)).   Merely because Appellant received a sentence on each count

Appellant’s overall sentence is not necessarily excessive.     See Marts, 889
A.2d at 613.     Accordingly, we now turn to the merits of Appellant’s

sentencing claims.

      Appellant’s third and fourth claims raise substantial questions and we

will proceed to address the merits of each.        In his third claim, Appellant

claims that his sentence was inconsistent with the gravity of the offenses

and his rehabilitative needs. See Appellant's Br. at 14 (citing 42 Pa.C.S. §§

9721(a), 9771(a)).   “[A] claim [that] the trial court focused solely on the

                                    -7-
J-S91029-16


nature of the offense, without considering the protection of the public or the

rehabilitative needs of the appellant, as is required by 42 Pa.C.S.A. §

9721(b), presents a substantial question.”        Clarke, 70 A.2d at 1287;

Commonwealth v. Riggs, 63 A.3d 780, 786 (Pa. Super. 2012) (noting that

failure to consider factors of 42 Pa.C.S. § 9721(b), and instead focusing on

complaining victims raised a substantial question) (citation omitted).

Accordingly, this claim does raise a substantial question.

        Contrary to Appellant’s contention, the court expressly considered his

rehabilitative needs.    The court considered all evidence and testimony

presented.     Specifically, the revocation court weighed Appellant’s relapse

behavior, substantial non-compliance with conditions of his probation,

character, the seriousness of the substantive violations, his continued need

for rehabilitation, and the need to protect the public.        See Trial Ct. Op.,

8/9/2016, at 6-7.      According to the revocation court, Appellant failed to

“avail himself of treatment to address tendencies which might, and did,

result in relapse.”   Trial Ct. Op., 8/9/2016, at 6 (citing N.T. at 36).       The

court    ultimately   determined   that   Appellant   lacked    “amenability    to

rehabilitation.” Trial Ct. Op., 8/9/2016, at 7. Based on this evidence, the

court concluded that Appellant was likely to commit another crime if not

imprisoned.    See Trial Ct. Op., 8/9/2016, at 7.     Accordingly, we conclude

that Appellant’s argument is without merit.




                                     -8-
J-S91029-16


      In his fourth claim, Appellant properly asserts that the imposition of a

sentence of total confinement for technical violations of probation raises a

substantial question.    “The imposition of a sentence of total confinement

after the revocation of probation for a technical violation, and not a new

criminal offense, implicates the ‘fundamental norms which underlie the

sentencing process.’     Crump, 995 A.2d at 1282; Commonwealth v.

Sierra, 752 A.2d 910, 913 (Pa. Super. 2000) (imposition of total

confinement at the statutory maximum for the underlying offense raised a

substantial   question   such   that   the   sentence   was   on   its   face,   so

disproportionate to the probation violation as to implicate the “fundamental

norms which underlie the sentencing process.”).

      Section 9721 requires the court to apply the following general

principles:


      [T]he sentence imposed should call for confinement that is
      consistent with the protection of the public, the gravity of the
      offense as it relates to the impact on the life of the victim and on
      the community, and the rehabilitative needs of the defendant.

42 Pa.C.S. § 9721. Further,

      [t]he court shall not impose a sentence of total confinement
      upon revocation unless it finds that:
      (1) the defendant has been convicted of another crime; or
      (2) the conduct of the defendant indicates that it is likely that he
      will commit another crime if he is not imprisoned; or
      (3) such a sentence is essential to vindicate the authority of the
      court.

Id. at § 9771(c).



                                       -9-
J-S91029-16


       Here, the court considered the nature of Appellant’s underlying crimes

as well as his technical violations. See Crump, 995 A.2d at 1282 (noting

that   the   record   as   a   whole   should   “reflect   the   sentencing   court’s

consideration of the facts of the crime and character of the offender.”).

Based on the transcript of the revocation of probation hearing and the

court’s opinion further explaining the sentence imposed, we discern no

abuse of discretion.       See Clarke, 70 A.2d at 1287.          In rejecting a sex

offender’s challenge to a discretionary aspect of his probationary sentence,

this Court has specifically held that restricting rights to possess sexual

material and access to the Internet are “rationally related to the important

goals of protecting the public and preventing the offender from relapsing

into the practice of accessing Internet sites of child pornography.”

Commonwealth v. Perreault, 930 A.2d 553, 559 (Pa. Super. 2007) (citing

Commonwealth v. Hartman, 908 A.2d 316, 321 (Pa. Super. 2006)).

Conditions imposed for sex-offenders are designed to foster the offender’s

rehabilitation, prevent relapse, and deter future crimes. See Perrault, 930
A.3d at 333. Failure to comply with a condition of probation is grounds for a

sentence of confinement. See Crump, 995 A.2d at 1282; see 42 Pa.C.S.

9771(c).

       Following release from prison, Appellant was subject to several

probationary conditions, which forbid purchasing, possessing, or transporting

any pornographic or sexually explicit materials, and required individual and


                                       - 10 -
J-S91029-16


group sex-offender treatment.       In less than seven months, Appellant

violated all of these conditions.   Thus, it was reasonable for the court to

conclude that Appellant would likely commit another crime if not imprisoned,

and we discern no abuse of the court’s discretion in this regard.      See 42

Pa.C.S. § 9771(c)(2); see Clarke, 70 A.2d at 1287. Finally, Appellant does

not raise a substantial question regarding the length of his sentence.

Nevertheless, we note that in light of the court’s express consideration of the

principles set forth in Section 9721, Appellant’s sentence does not reflect an

abuse of discretion.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/27/2017




                                    - 11 -